Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 18, 2018

The Court of Appeals hereby passes the following order:

A18A1816. MICHAEL DARNELL PARSON v. THE STATE.

      A jury convicted Michael Darnell Parson of criminal attempt to commit
murder, aggravated assault with a deadly weapon, two counts of aggravated battery,
three counts of possession of a firearm during the commission of a felony, and
possession of less than one ounce of marijuana. We affirmed his convictions on
direct appeal. See Case No. A16A0608 (decided June 21, 2016). In July 2017,
Parson filed a motion to vacate, seeking to vacate his conviction due to alleged
procedural errors in the composition of the jury pool. The trial court denied his
motion on November 13, 2017. Parson filed a notice of appeal on December 19,
2017, to the Supreme Court, and the Supreme Court transferred the case here. See
Case No. S18A0893 (transferred April 16, 2018). We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Here, Parson filed his notice of appeal 36 days
after the trial court denied his motion to vacate.
      Additionally, “a petition to vacate or modify a judgment of conviction is not
an appropriate remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686
SE2d 786) (2009). The Supreme Court has explained that such a motion “is not one
of the established procedures for challenging the validity of a judgment in a criminal
case.” Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Thus, any appeal
from an order denying or dismissing such a motion must be dismissed. Id.; Harper,
286 Ga. at 218 (2).
      Accordingly, for the reasons stated above, this appeal is hereby DISMISSED
for lack of jurisdiction.




                                    Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                       07/18/2018
                                            I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                      , Clerk.